Citation Nr: 1518132	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received. 

2.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD, previously characterized as schizophrenia, has been received. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1972 to April 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO found that new and material evidence had not been received to reopen a claim for service connection for schizophrenia and "mental conflicts and stresses", also claimed as PTSD, bipolar and chronic depression.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013. 

The Board notes that the RO characterized as one issue the Veteran's petition to reopen claims for psychiatric disabilities.  However, as explained below, given the procedural histories of PTSD and non-PTSD claims, and the distinct prior, final denials of these claims, the appeal is more appropriately characterized as encompassing  the two matters set forth on the title page.

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a copy of the transcript of the hearing is of record. 

The Board notes that this appeal was processed using the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing system.  A review of the Veteran's Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  In a May 2001 decision, the Board declined to reopen the Veteran's claim for service connection for PTSD.  

3.  In a February 2007 decision, the Board declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.  

4.  As regards service connection for PTSD, evidence associated with the claims file since the Board's May 2001 decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, or raise a reasonable possibility of substantiating the claim. 

5.  As regards service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, evidence associated with the claims file since the Board's February 2007 decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 decision in which the Board declined to reopen the claim for service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2014).

2.  The February 2007 decision in which the Board denied to reopen the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

3.  As evidence received since the May 2001 final decision is not material, the criteria for reopening the previously denied claim for service connection for PTSD are not met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

4.  As evidence received since the February 2007 final decision is not material, the criteria for reopening the previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia, are not met. 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353 - 23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014). 

In this appeal, in an August 2010 pre-rating letter, the RO addressed what was necessary with respect to new and material evidence, and provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying service connection claims, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2011 rating decision reflects the initial adjudication of the claims after issuance of this letter.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records relevant to the Veteran's claims.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, as well as reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

In that regard, during the January 2015 hearing, the undersigned identified the issues on appeal and solicited testimony regarding the Veteran's in-service experiences and the current nature of his claimed disabilities, as well as what new information/evidence had been added to the record which may constitute new and material evidence to reopen either claim for service connection.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, on these facts, any omission in this regard is harmless.  The hearing discussion did not reveal, and neither the Veteran nor his representative has asserted, the existence of any of any outstanding evidence relevant to either claim that had not been submitted or obtained.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Under the legal authority in effect at the time of the prior denials and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. 
§ 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, established that such was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain identified chronic diseases, to include psychoses, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree (10 percent or more for a psychosis) within a prescribed period following separation from service (one year for a psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) .

The Veteran contends that he was mistreated by his superiors and his fellow servicemen while serving in the military, and that such treatment resulted in current psychiatric disability, which has been variously claimed as schizophrenia, PTSD, and bipolar disorder, among others.  

The Board notes that, historically, the Veteran's claims for psychiatric disabilities characterized as psychoses (to include schizophrenia) have been considered separately from his PTSD claims.  For instance, in its May 2001 decision declining to reopen the Veteran's claim for service connection for PTSD, the Board found that there was an unaddressed claim for a psychiatric disorder separate from that for PTSD.  Moreover, as discussed below, there are separate and distinct prior, final denials of each claim.  

A. PTSD

Historically, the Veteran filed a claim of entitlement to service connection for PTSD in June 1994.  That claim was denied in an October 1994 rating decision.  At the time, the evidence of record included the Veteran's service treatment records and service personnel records, private medical records, as well as a May 1988 report from a medical doctor indicating treatment for paranoid personality disorder and psychiatric disabilities, including schizophrenia.  The record also contained multiple statements from the Veteran and VA examination reports indicating a diagnosis of psychiatric disorder, type unestablished, and chronic undifferentiated schizophrenia.  In addition, the record at the time of the rating decision contained VA treatment records showing the Veteran underwent treatment for several psychiatric disabilities, including depression and schizophrenia.  The RO denied the claim in October 1994, finding that there was no documentation of a diagnosis of PTSD in the Veteran's record.  The Veteran was notified of the decision in an October 1994 letter, but did not appeal. 

In 1999, the Veteran filed to reopen his claim for PTSD.  At that time, the Veteran submitted new evidence, in the form of additional private medical records, written statements, VA treatment reports dated April 1994 to December 1999, and the reports of April 1995 and October 1998 VA examinations.  Many of the records were duplicative of those on file in 1994; however, the records not previously on file showed continued treatment for a psychiatric disability but no diagnosis of PTSD.  Therefore, in February 2000, the RO denied the Veteran's attempt to reopen his claim for entitlement for service connection for PTSD.  The Veteran filed a notice of disagreement in March 2000.  A statement of the case was issued in June 2000, and the Veteran filed a substantive appeal in July 2000.

In May 2001, the Board declined to reopen the Veteran's claim for service connection for PTSD.  The Board reviewed the new evidence provided by the Veteran and concluded that, while the evidence was new in that it was not on file at the time of the October 1994 rating decision, it was not material, as it failed to show the presence of PTSD.  

Unless the Chairman orders reconsideration or one of the other exceptions to finality applies, the denial of a Veteran's claims are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In this case, the Veteran sought to reopen his claim for service connection for PTSD in March 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's May 2001 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Evidence added to the claims file since the May 2001 rating decision includes the report of a January 2011 VA PTSD examination and a February 2011 Memorandum in which the RO made a formal finding of a lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  In addition, the transcript of the Veteran's Board hearing and various written statements provided by the Veteran were added to the file. 

The January 2011 VA examination report references a long history of mental health treatment, with diagnoses of depression, schizophrenia and schizoaffective disorder.  The Veteran reported seeking outpatient mental health treatment off and on, and having had been prescribed psychiatric medication, in the past.  He indicated that he had been hospitalized twice in the 1980's for psychiatric reasons, but was unsure of the details.  The examiner noted the Veteran was cooperative and displayed an appropriate affect, but also a depressed mood, paranoid ideation and attention disturbances.  He was oriented to person, place, and time.  His speech was slightly pressured.  The examiner indicated the symptoms of the Veteran's depression, schizophrenia and paranoia appeared to be chronic and moderate in severity.  The Veteran reported experiencing sleep impairment and feelings of helplessness.  He also recounted being "picked on" in the military and abused by his First Class Petty Officer and Chief Petty Officer.  The Veteran indicated he was harassed and, at one point, chased by a fellow service member who was wielding a knife.  The Veteran indicated he had nightmares about the abuse, although he was unsure about the frequency of such.  The examiner noted the Veteran's report of recurrent and intrusive distressing recollections of the incidents in service, including images, thoughts or perceptions, and noted that symptoms had been chronic since service.  She further indicated that the Veteran believed he would not have psychological problems if not for his time in the military.  

The examiner indicated that the Veteran did not meet the criteria indicated in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), and determined that the Veteran's reported stressor was not related to fear of hostile military or terrorist activity.  The examiner concluded that the Veteran was reporting symptoms consistent with schizoaffective disorder, and declined to diagnose PTSD. 

In a February 2011 Memorandum, the RO made a formal finding of a lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  The memorandum indicated that the Veteran's military personnel records did not verify service in a location that would involve hostile military or terrorist activity.  The report noted that multiple attempts were made to contact the Veteran, both in writing and via telephone, in order to obtain information necessary to corroborate a stressful event.  As there was no response from the Veteran, it was determined that further efforts to obtain the information would be futile.

The Board finds that while the above-cited medical and other objective evidence is "new," as it was not previously considered, it is not "material" in that it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, it does not document evidence of a diagnosis of PTSD.  Moreover, in light of the VA examiner's finding that the Veteran does not meet the diagnostic criteria for PTSD, the evidence added to the claims file since the Board's May 2001 decision does not raise a reasonable possibility of substantiating the claim. 

As for lay evidence, to whatever extent the hearing transcript and written statements that have been added to the record reflect the Veteran's oral and/or written assertions that the Veteran experienced a stressful event in service and now suffers from PTSD, the Board points out that such assertions were before the Board at the time of the May 2001 decision, and hence, do not constitute "new" evidence for purposes of reopening the claim. 

In any event, however, the Board emphasizes that the matter of whether the Veteran meets the diagnostic criteria for PTSD is a complex medical matter-the resolution of which requires education, training and expertise-and, thus, outside the realm of knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  As the Veteran is not shown to have such education, training and expertise, he is not competent to opine on the matters on which this claim turns.  Therefore, such assertions alone, even if new, cannot serve as a predicate to reopen the previously disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are not met, and the Board's May 2011 decision, declining to reopen this claim, remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Acquired Psychiatric Disorder other than PTSD
(previously characterized as schizophrenia)

By way of history, the Veteran originally filed a claim of entitlement to service connection for paranoid schizophrenia in June 1988.  That claim was denied by the RO in a September 1988 rating decision on the basis that the Veteran's paranoid personality disorder was a constitutional abnormality and his service treatment records were negative for any mention of a psychiatric disorder.  The Board, in an April 1990 decision, denied service connection for what it characterized as an acquired psychiatric disorder, on the basis that such the disorder was not shown while the Veteran was in service nor was it shown that the disorder was related to service. 

In May 1991, in support of a request to reopen his claim., the Veteran submitted two private medical reports to the RO for consideration.  The reports showed diagnosis and treatment of paranoid personality disorder.  In a May 1991 rating decision, the RO declined to reopen the Veteran's claim for service connection for a psychiatric disorder.  The RO found that new and material evidence to establish that the Veteran's psychiatric disorder was incurred in or aggravated during his active military service, or that a psychosis was manifested to a compensable degree within one year following his discharge from service, had not been received.   

In January 2002, the Veteran filed to reopen his claim for service connection for schizophrenia.  In a June 2002 rating decision, the RO declined to reopen the claim.  At that time, the evidence of record included the Veteran's service treatment and personnel records, as well as VA and private medical reports.  The RO found that no new evidence had been submitted.  The Veteran filed a notice of disagreement in September 2002.  A statement of the case was issued in June 2003 and the Veteran filed an appeal to the Board in August 2003.  In a February 2007 decision, the Board expanded the Veteran's claim to include not only schizophrenia but an acquired psychiatric disorder, and concluded that the claimed disorder was neither incurred in nor aggravated during active military service, and that a psychosis was not manifested to a compensable degree within one year following the Veteran's discharge from service.  No additional evidence was received.  Therefore, the Board concluded that the evidence of record did not indicate that any current acquired psychiatric disorder was related to the Veteran's period of active duty service and the claim remained denied. 

Unless the Chairman orders reconsideration or one of the other exceptions to finality applies, the denial of a Veteran's claims are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge, supra. 

In March 2010, the Veteran sought to reopen his claim for service connection for a psychiatric disorder, which, as noted above, he characterized as bipolar disorder, paranoid schizophrenia and chronic depression.  As previously noted, for petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans, supra.  Here, the last final denial of the claim is the Board's May 2001 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, supra.

Evidence added to the claims file since the Board's February 2007 decision includes the report of a January 2011 VA PTSD examination.  In addition, the transcript of the Board hearing and a July 2010 written statement provided by the Veteran have been added to the file. 

As noted above, the January 2011 VA examination report documents a lengthy history of mental health treatment, to include diagnoses of depression, schizophrenia and schizoaffective disorder.  The examiner noted the symptoms were chronic, but that the Veteran was no longer receiving mental health treatment for them.  The VA examiner noted the Veteran experienced moderate to severe psychosocial impairments, and paranoid ideation.  He also reported auditory hallucinations.  The Veteran reported having been disciplined in service, having lost rank several times for infractions such as being late to work and not listening to others.  The examiner noted the Veteran felt as if he'd been "picked on" while in service.  She found that the Veteran's symptoms of schizoaffective disorder appeared to cause severe impairments in his social and occupational functioning, and that the Veteran had not been able to maintain employment in thirty years due to such symptoms. 

The Board finds that while the examination report is "new," as it was not previously of record, it is not "material" in that it does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder other than PTSD.  In this regard, while such evidence shows the Veteran has been diagnosed with several psychiatric conditions, there continues to be no evidence that such conditions were incurred in, aggravated by, or developed within a year of discharge from, the Veteran's military service.  

In addition, the Board notes that the hearing transcript and July 2010 statement from the Veteran reflect his assertions that the he experienced harassment and discrimination while in service, which resulted in chronic and serious difficulties with interpersonal relationships.  The Board notes that such assertions cannot be considered "new" evidence for purposes of reopening the claim, as they were contained in a January 2003 statement of record and, thus, were before the Board at the time of the February 2007 decision.

Finally, the Board notes that the matter of whether the Veteran's current psychiatric disability other than PTSD is related to his military service is a complex medical matter requiring education, training and expertise that is outside the realm of knowledge of a layperson.  See Jandreau, supra.  As noted above, the Veteran is not shown to have such education, training and expertise, and therefore is not competent to opine on such matters.  Therefore, even if new, such assertions along cannot serve as a reason to reopen the previously disallowed claim.  See Hickson, supra; Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder other than PTSD are not met, and the Board's February 2007 decision, declining to reopen this claim, remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

As new and material evidence has not been received to reopen the service connection claim for PTSD, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the service connection claim for acquired psychiatric order other than PTSD, previously characterized as schizophrenia, the appeal as to this matter is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


